Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on April 25, 2022.  Application No. 16/739,036, is a U.S. Nonprovisional Application filed on January 9, 2020.  In an amendment filed April 25, 2022, Applicant cancelled claims 1-6, 10, and 18-20, and added new claims 21-23.  Claims 7-9, 11-17, and 21-23 are pending.  
Rejection Maintained
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 7-9, 13, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Changoer et al., US 10,059,684, and McKinney, US 4,279,824, is maintained for reasons made of record.  Applicant argues the present invention includes “process parameters” not contemplated by the prior art.  Applicant’s argument has been fully considered not persuasive.  
First, Applicant argues that Changoer does not teach or suggest any lower-temperature finishing phase in its decarboxylation process.  However, the decarboxylating process of the present invention is not limited by such a process parameter.  The claims are drawn to a method of decarboxylating a “botanically-derived acid,” generally, by introducing a feed stock of said botanically derived-acid into a sealed reaction chamber, which is capable of pressures below ambient pressure.  There are no pressure or temperature limitations in the rejected claims.  
Secondly, Applicant’s argue that McKinney teaches decarboxylation “while the cannabinolic acid is still in the herbaceous material.”  Again, there is no limitation in the rejected claims that requires the cannabinolic acid be from a specified source.  In fact, the claims are generally drawn to a method of decarboxylating a “botanically-derived acid.”  In this case, Applicant is attempting to read limitations into the claims that are not, in fact, claimed. 
Both Changoer and McKinney disclose methods of decarboxylating a botanically-derived acids, comprising: introducing a botanically-derived acid feed stock into a sealable vessel; sealing the sealable vessel to produce a sealed reaction chamber capable of supporting internal pressures lower than an ambient pressure, and internal pressures up to a predetermined pressure differential above the ambient pressure; heating the sealed reaction chamber to cause a temperature of the acid feed stock contained therein to approximate a temperature profile over a reaction time; and after the reaction time has elapsed, cooling the sealed reaction chamber to an ambient temperature; unsealing the sealed reaction chamber; and removing a decarboxylated finished product from the sealable vessel.  Changoer et al., ‘684 patent, Specification, col. 7, lns. 45-51 thru Col. 8. Lns. 1-9, Example 1-2, Decarboxylation and Purification.  See McKinney, ‘824 patent, Abstract; see Id., Figure 1; see also Id., Col. 1, lns. 60-67 thru Col. 2. Lns. 1-10.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 7-9, 11-17, as well as new claims 21-23 under 35 U.S.C. 103 as being unpatentable over Changoer et al., US 10,059,684, and McKinney, US 4,279,824, (see 102(a)(1), rejection above) in view of Verzura et al., US 9,730,911, in further view of Ellis et al., US 10,745,644, is maintained for reasons made of record. Applicant argues that prior art fails to suggest that the ordinary artisan would have manipulated the time of reaction, as well as the temperature and pressure ranges in order to optimize the reaction to yield the best results.  Applicant’s argument has been fully considered and is not persuasive.  
Applicant argues that the prior art would not motivate the ordinary artisan to optimize the time of reaction, as well as its pressure and temperature to yield the best results.  However, as Applicant correctly states, the prior art “[Ellis] provides a smorgasbord of time, temperature and pressures options with ranges mostly encompassing every other reference, and broad swathes on either end of what is taught elsewhere.”  Accordingly, the prior art in fact suggest that manipulating the time, temperature, and/or pressure of the reaction clearly effects the results of the reaction.  
With respect to new claims 21-23, these claims are also obvious over the prior art as stated in the original rejection.  However, the newly added time, pressure and temperature limitations of the new claims may overcome the art with the filing of an affidavit from the inventor comparing the result of the present invention over the prior art, and demonstrating that the present invention provides for unexpected superior results over the prior art.  In this case, there is no evidence of record that the prior art fails to teach or suggest every limitation of the present invention. 
As stated above, the general decarboxylation method of claims 7-13 and 17 is known in the art.  The difference between claims 14-16 of the present invention and the prior art is that at least Changoer and McKinney do not explicitly acknowledge the time and temperature (including pressure) reactions conditions of the instantly claimed invention.  (Please note that it is well known in the art the pressure and temperature of a given system are a function of each other.)
	In this case, the differences in reaction conditions does not support the patentability of the subject matter.
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
 (MPEP 2144.05.)  Applicant has not indicated that the specific reactions conditions evidence unexpected results over the prior art.  
Verzura states that decarboxylation of cannabinoid acid is a function of time and temperature.  See Verzura et al., ‘911 patent, Col. 9, lns. 4-19.  Similarly, Ellis exemplifies the relevance of time and temperature to the decarboxylation of THCA to THC.  See Ellis et al., ‘644 patent, lns. 6-42.  In this case, it would have been obvious to the ordinary artisan at the time of the invention to optimize the reactions conditions of the claimed invention to yield the best results as a matter of routine optimization.  
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625